Title: To Benjamin Franklin from Anne-Robert-Jacques Turgot, Baron de l’Aulne, 17 [December?] 1777
From: Turgot, Anne-Robert-Jacques, baron de l’Aulne
To: Franklin, Benjamin


Mercredi 17. [December 1777?]
Mr. Turgot accepte avec grand plaisir la proposition que lui a fait faire Mr. Franklin par Mr. Quesnai de St. Germain de le dedommager Samedi du plaisir dont les engagemens de Mr. Franklin le privent pour Vendredi. Toutes les occasions de voir Mr. Franklin luy sont precieuses, et il est impatient de temoigner aux amis de la liberté sa joye de leurs succès.
 
Addressed: A Monsieur / Monsieur Franklin / A Passi
